The following opinion was filed October 3, 1921:
Eschweiler, J.
(dissenting). In this case I think the lower court should, during the trial, have granted the motion made to require the plaintiff trustee to disclose the names *137of the bondholders whom the plaintiff as trustee merely was representing. I think also that this court should have granted such relief upon the motion made after hearing o'f this case.
The purpose of all the transactions with reference to this real estate was to secure a building upon the same which should be rented and become revenue producing. In order that it might be such it was essential that some one in lawful possession of the premises at the time should be able to enter into definite and certain leases with tenants and for reasonable terms. The consent of-the trustee, not having taken possession, was entirely unnecessary, and the question whether or not he had so consented would only be material, if at all, upon the question of whether he was not thereby estopped from thereafter questioning any such lease. It stands uncontradicted in the record that the arrangement made with the Arcade Theater Company was a reasonable lease.
I think it became a binding obligation on all concerned and should not be regarded as in the nature of an incum-brance on the property, and that neither the mortgagor nor the trustee plaintiff should be heard to question the obligations of this lease, and it was as binding against the property as if was against the tenant.
A motion for a rehearing was denied, with $25 costs, on October 18, 1921.